Citation Nr: 0717102	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-39 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

Throughout the appeal period the veteran's GERD has been 
manifested by subjective complaints of substernal pain and 
regurgitation and objective evidence of regurgitation and 
substernal pain which has been attributed to a cause other 
than GERD.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's GERD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.31, 4.114, Diagnostic Code 7399-7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO granted service connection for GERD, rated as zero 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes 
7399-7346.  See 38 C.F.R. § 4.20 (when an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous); and 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the schedule identifying the 
most closely related body part or body system involved and 
"99").  The hyphenated code in this case reflects that 
there is no specific diagnostic code for GERD, and that this 
digestive disorder is rated under Diagnostic Code 7346 for 
hiatal hernia.  Under 38 C.F.R. § 4.114, GERD is rated under 
Code 7399-7346.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  

A 30 percent rating is warranted for hiatal hernia manifested 
by persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation, though of less severity.  Id.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent rating, a zero percent rating will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

The veteran has been afforded two VA examinations in 
connection with her gastroesophageal complaints.  Upon VA 
examination in September 2002, the veteran complained of 
esophageal burning and epigastric to midsternal pressure.  
She reported that she had been prescribed Zantac, had gotten 
a great deal of relief, and had no other complaints in 
reference to her GERD at the time of examination.  During her 
second VA examination, in January 2005, the veteran 
complained of epigastric distress and tightness in her chest 
which causes her to wake up in the night with caughing.  The 
examiner noted that the veteran was not always consistent 
with taking her medication but that she had not lost weight 
and does not have vomiting or diarrhea.  

With respect to the veteran's complaints of pains in the 
upper chest which radiates to her shoulders, the examiner 
concluded that this pain is really related to her 
costochondritis and did not have any relationship to her 
GERD.  Such a finding provides evidence against this claim.

The competent and objective (medical) evidence preponderates 
against a finding that the veteran's service connected GERD 
warrants a compensable rating.  Two or more of the listed 
symptoms are not shown.  As the criteria for a 10 percent 
rating are not met, a noncompensable rating must be assigned.  
38 C.F.R. § 4.7.  In this regard, the Board acknowledges the 
veteran's contention that an increased rating is warranted 
based on her complaints of regurgitation and substernal pain; 
however, the January 2005 VA examiner specifically concluded 
that this pain did not have any relationship to her GERD.  
Such a medical opinion must be give great probative weight. 

Further, a review of the post-service medical records, as a 
whole, is found to provide evidence against this claim, 
failing to indicate that the problems associated with a 
higher evaluation are indicated within this case.

In view of the holding in Fenderson, supra, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for any period of time for her service connected GERD.  
However, the Board finds that at no time since the veteran 
filed her original claim for service connection has the 
disability at issue been disabling to a compensable degree.

The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

It is noted that the January 2004 letter satisfies the duty 
to notify provisions as this letter discusses the criteria 
with respect to the appellant's claim for an increased 
rating; however, it was not provided prior to the rating 
decision from which it arises.  Nevertheless, this claim was 
readjudicated in a subsequent statement of the case and 
supplemental statement of the case, which, once again, 
detailed the requirements for substantiating the veteran's 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate notice of the VCAA is provided prior 
to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 
(U.S. Vet. App. December 21, 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, she has been 
afforded two VA examinations, and she has provided written 
communication with respect to her claim.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, she was provided notice with 
respect to the requirements for an increased rating, her 
claim was subsequently readjudicated in a statement of the 
case, and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


